Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, in line 8, it is unclear if the “a cooling water flow direction” is the same as the “a cooing water flow direction” of line 4.
For the purpose of this examination, the claim has been interpreted to mean, in line 8:
--…the cooling water flow direction,--.
Regarding claims 2-18, the claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0111443, herein “Kim”) in view of Johnston et al. (US 8,336,319, herein “Johnston”).
Regarding claim 1, Kim discloses: 
a thermal management system (100) (figs. 1-6) of a vehicle electric power system (126) [par. 0053], 
the thermal management system (100) comprising (see annotated fig. 5-KIM, page 3):

a second passage including a seventh passage and an eighth passage (143) which are defined based on a first position and a second position of the cooling water flow direction, wherein the seventh passage includes a battery system (130), a chiller (135), and a second water pump (133) disposed therein;
a third passage configured to connect the first position of the first passage to the first position of the second passage and allow cooling water to flow between the first passage and the second passage;
a fourth passage configured to connect the second position of the first passage to the second position of the second passage and allow the cooling water to flow between the first passage and the second passage;

    PNG
    media_image1.png
    621
    824
    media_image1.png
    Greyscale


Although Kim clearly discloses operations to control the three-way valve (150) to open and close branch lines (of 121, 131 and 153) [see again par. 0079, 0081 and 0083] that requires the presence of a type of control system/controller to control the aforementioned operations of the three-way valve (160) that control the flow of coolant when cooling down the battery system (130) is required [par. 0079-0080] or when cooling down of the electric power system components (127, 128) is required [par. 0081-0082], Kim does not disclose:
a controller configured to determine the cooling water flow direction and control the three-way valve based on a thermal management mode of an electric power system.
However, Johnston, also directed to a thermal management system (figs. 1-5) of a vehicle electric power system (227, 229) comprising a first passage including an electric power system component (227, 229), a radiator (223) and a first water pump (231); a second passage including a battery system (241), a chiller (215) and a second water pump (245); and a three-way valve (401) (fig. 4) configured to control a cooling water flow direction (comparing figures 4 and 5) in dual mode [abs., lines 6-9], teaches:
That a thermal management system like the one disclosed by Johnston (and Kim) may operate automatically based on programming implemented by a processor, or may be manually controlled, or may use a combination of manual and automated control [col. 6, lines 3-7]. All of these obvious variations of controlling a thermal management system are applicable to the undisclosed control system of Kim.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Kim the teachings of Johnston, to have: 
a controller configured to determine the cooling water flow direction and control the three-way valve (Kim, 150) based on a thermal management mode (as taught by Johnston) of the electric power system (Kim, 127, 128) (when, for instance, cooling down of the electric power system components (127, 128) is required [Kim, par. 0081-0082].

Regarding claim 2, Kim discloses: 
the first passage being configured to allow the cooling water to circulate to the electric power system component (127, 128) and the radiator (122) by the first water pump (124) [par. 0060] (see annotated fig. 1-KIM, page 3).
Regarding claim 3, Kim discloses: 
a reservoir tank (129) configured to store the cooling water [par. 0086] being installed in the fifth passage (see annotated fig. 1-KIM, page 3). 
Regarding claim 4, Kim discloses: 
the second passage being configured to allow the cooling water to circulate to the battery system (130) and the chiller (135) by the second water pump (133) [par. 0062].
Regarding claim 5, Kim discloses: 
a cooling water heater (137) configured to heat the cooling water [par. 0070] being installed in the seventh passage (see annotated fig. 1-KIM, page 3).
Regarding claim 6, Kim discloses: 
a ninth passage (117) being connected to the seventh passage through the chiller (135) and including an air conditioning device (110) disposed therein (see annotated fig. 1-KIM, page 3). 

Allowable Subject Matter
Claims 7-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763